DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In para 0055, the sentence, “Along the air flow path in the sub-channel 610-1, the injection nozzle 110 further includes two side flow splitters 630-1 and 630-2” seems to be incorrect. The flow splitter 630-2 is not along the sub-channel 610-1.
In para 0084, “REMA blade 942” is mentioned.  However, “942” is not in Fig. 15.  It is unclear if applicant intended “1142” or if applicant intended to discuss “942” from Fig. 12.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10, 168,626. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to a lithography system comprising a radiation source (claim 18), a photomask, an incident channel between radiation source and the photomask (“optical path”, claim 18), a first injection nozzle; and a second injection nozzle (“first particle shield” and “second particle shield”, “offset …in a second direction perpendicular to the first direction”).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,126,666. Although the claims at issue are not identical, they both sets of the claims are directed to a lithography system comprising a radiation source (claim 20), a photomask, an incident channel between radiation source and the photomask (“optical path”, claim 20), a first injection nozzle; and a second injection nozzle (“first particle shield” and “second particle shield”, “the slit is between the first particle shield and the second particle shield” implies the offset between the two particle shields and the positional relationship to the photomask).

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,168,626 in view of Park et al. (Park) (2014/0111782). 
The claim of the patent is directed to a lithography system comprising a radiation source, a photomask, a first type injection nozzle a second type of injection nozzle different from the first type injection nozzle (“the first particle shield and the second particle shield include different gases”) wherein the injection nozzles generate particle shields in a propagation path of the radiation.  However, the claims of the patent are not directed to an EUV source and an EUV reticle.  Park discloses an EUV lithography system (para 0040, Fig. 1), an injection nozzle to provide particle shield (Fig. 4-8).  Therefore it would have been obvious to one of ordinary skill in the art to provide an EUV source and an EUV reticle of Park to modify the claims of the patent to an EUV lithography system in order to improve resolution.

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,126,666 in view of Park et al. (Park) (2014/0111782). 
The claim of the patent is directed to a lithography system comprising a radiation source, a photomask, a first type injection nozzle a second type of injection nozzle different from the first type injection nozzle (“the first particle shield and the second particle shield include different gases”) wherein the injection nozzles generate particle shields in a propagation path of the radiation.  However, the claims of the patent are not directed to an EUV source and an EUV .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Empel et al. (Empel) (2003/0006380).
	Regarding claim 1, Empel discloses a lithography system (Fig. 1, 2) , comprising: a radiation source (LA) configured to generate electromagnetic radiation; a photomask (M, MA); an incident channel between the radiation source and the photomask for the electromagnetic radiation to travel towards the photomask (Fig. 2, the optical path between the optics CO and the mask M); a first injection nozzle (113) configured to generate a first particle shield between the photomask and an exit port of the incident channel; and a second injection nozzle (112) configured to generate a second particle shield inside the incident channel (para 0053, 0054).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Empel et al. (Empel) (2003/0006380).
Regarding claim 4, although Empel does not disclose wherein the second particle shield has a thickness smaller than that of the first particle shield, Empel discloses the second particle shield for space 2, which is smaller than space 1 (Fig. 2).  Empel also discloses that there is no, or only minimal, pressure differential between the two spaces.  Therefore it would have been obvious to one of ordinary skill in the art to provide the second particle shield with smaller thickness than the first particle shield in order to avoid loading the sheet between spaces 1 and 2 as taught by Empel (para 0054).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Empel et al. (Empel) in view of Bal et al. (Bal) (9,513,566).
Regarding claim 10, Empel does not disclose a reticle masking blade.  Bal discloses a lithography system (Fig. 2) comprising a reticle masking (REMA) blade (REB-X, REB-Y) between the photomask (MA) and the incident channel (Fig. 2, 4), wherein the first particle shield (120) is between the photomask and the REMA blade (Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art to provide a reticle masking blades and the particle shield arranged as taught by Bal in order to prevent stray radiation an particles from reaching the reticle.

Claim 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Empel et al. (Empel) in view of Park et al. (Park).
Regarding clams 11 and 16, Empel discloses a lithography system (Fig. 1), comprising: a radiation source (LA); a photomask (M); a first type injection nozzle (113, Fig. 2) proximal to the photomask; and a second type injection nozzle (112) proximal to the radiation source (Fig. 1 and 2), the second type injection nozzle being different from the first type injection nozzle (112 and 113 may not be different type of injection nozzle, but 112 is a different nozzle from the nozzle 113, the claim language is directed merely to the second type of nozzle being different from the first type of nozzle), wherein the first type and second type injection nozzles are configured to generate particle shields in a propagation path of the radiation (para 0052-0054).  However, Empel does not disclose an EUV radiation source, an EUV reticle, a plurality of the second type injection nozzle wherein a total number of the second type injection nozzles is not less than three.  
Park discloses a lithography system (Fig. 1), comprising: an extreme ultraviolet (EUV) radiation source (400, para 0040) configured to generate EUV radiation; an EUV reticle (on reticle stage 200); a first type injection nozzle (211, Fig. 7) proximal to the EUV reticle; and four of second type injection nozzles (221, 222, 223, 224) proximal to the EUV reticle, the second type injection nozzles being different from the first type injection nozzle, wherein the first type 
Regarding claim 12, Empel discloses a suction nozzle (122) configured to pair with the second type injection nozzle (112).  However, Empel does not disclose a plurality of suction nozzles.  Park discloses in Fig. 7, a plurality of nozzles (221, 222…) to generate particle shield.  Therefore it would have been obvious to one of ordinary skill in the art to provide a plurality of second type injection nozzles 112 as taught by Park and to pair the injection nozzles with a plurality of suction nozzles since more contaminant is generated near the EUV radiation source.

Allowable Subject Matter
Claims 2, 3, 5, 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
None of the prior art of record teaches or disclose an apparatus for generating a laminar flow in a lithography system, comprising: a pump; and an injection nozzle, the injection nozzle including a sidewall and a flow splitter, the sidewall defining a gas communication channel with an input port and an output port, the flow splitter dividing the gas communication channel into two sub-channels, wherein the flow splitter protrudes out of the output port.
Ducroquet (2012/0144809) discloses an apparatus for generating a gas stream (Fig. 2) comprising a flow splitter (24).  Ducroquet does not disclose the flow splitter protrudes out of the output port.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	September 11, 2021